                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                         v.                      )     No. 1:13-cr-00254-TWP-MJD
                                                 )
THOMAS MONTGOMERY,                               ) -01
                                                 )
                              Defendant.         )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       On August 14, 2019, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 56), the United States Probation Office’s Supplemental Petition for

Warrant or Summons for Offender Under Supervision (Dkt. 60), and the United States Probation

Office’s Second Supplemental Petition for Warrant or Summons for Offender Under Supervision

(Dkt. 74).    The parties waived the fourteen-day period to object to the Report and

Recommendation.     The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.


       IT IS SO ORDERED.

      Date:   9/3/2019
Distribution:

William H. Dazey, Jr.
INDIANA FEDERAL COMMUNITY DEFENDERS
bill.dazey@fd.org

MaryAnn Totino Mindrum
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
maryann.mindrum@usdoj.gov

Sara Varner
INDIANA FEDERAL COMMUNITY DEFENDERS
sara.varner@fd.org
